TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00478-CV




Janie Torres, Appellant

v.

Lance David Sharp and Laura Frances Bellegie Sharp, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN403081, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

                        Appellant filed her notice of appeal on August 3, 2005.  The clerk’s record was filed
on September 7, and the reporter’s record was filed on September 13, making appellant’s brief due
on October 13.  After receiving notification that her brief was overdue, appellant, who is representing
herself pro se, filed a motion on October 28, asking for an extension of time to file her brief.  On
November 3, this Court extended the filing deadline to November 28.  On December 5, after
appellees filed their second motion to dismiss for failure to comply with filing deadlines, appellant
filed her second motion for an extension of time, explaining that she had been having medical
problems and needed additional time so she could undergo and recover from further testing and
possible surgery.  On January 13, 2006, this Court issued an order granting appellant an extension
to file her brief, stating that the brief was due on February 28, that no further extensions would be
granted, and that the appeal would be subject to dismissal if the brief was not timely filed.  After
appellant failed to file her brief as ordered, appellees filed a third motion to dismiss on March 3,
noting that the brief had not been filed and asserting that appellant has shown a pattern of failing to
comply with the appellate rules and Court-ordered deadlines.  On March 15, two weeks after the
deadline had passed, appellant filed a third motion for an extension of time, asking to have the
deadline extended until May 30.
                        It has now been eight months since appellant filed her notice of appeal.  In our
January order allowing the second extension, we warned appellant that no further extensions would
be granted and that she risked dismissal if she did not timely file her brief.  Appellant has
consistently waited until deadlines have passed and appellees have filed a motion to dismiss before
responding with her motions for extensions of time.  We therefore grant appellees’ third motion and
dismiss the appeal for failure to comply with appellate deadlines and our January 13 order.  See Tex.
R. App. P. 42.3.
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellees’ Motion
Filed:   March 31, 2006